[Cite as State v. Slocum, 2013-Ohio-2440.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                    JUDGES:
                                                 Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                       Hon. John W. Wise, J.
                                                 Hon. Craig R. Baldwin, J.
-vs-
                                                 Case No. 2012CA00223
JANEAN R. SLOCUM

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Alliance Municipal Court,
                                              Case No. 2012CRB1409


JUDGMENT:                                     Affirmed


DATE OF JUDGMENT ENTRY:                        June10, 2013


APPEARANCES:


For Plaintiff-Appellee                        For Defendant-Appellant


ANDREW L. ZUMBAR                              JOHN T. JAKMIDES
Alliance City Law Director                    325 East Main Street
470 East Market St.                           Alliance, Ohio 44601
Alliance, Ohio 44601
Stark County, Case No. 2012CA00223                                                    2

Hoffman, P.J.


        {¶1}    Defendant-appellant Janean R. Slocum appeals her conviction entered by

the Alliance Municipal Court. Plaintiff-appellee is the state of Ohio.

                            STATEMENT OF THE FACTS AND CASE

        {¶2}    On August 16, 2012, Appellant resided at 623 East High Street, Alliance,

Ohio.    The residence was the "family house" of Appellant's boyfriend and Mark

Edwards.       At approximately 3:30 a.m., Edwards received a telephone call from his

daughters, who resided at the location, asking him to come to the house as a dispute

had arisen between them and Appellant.

        {¶3}    Upon arriving at the scene, Edwards attempted to remove Appellant from

the residence.      Police Officers at the scene informed Edwards it would be best if

Appellant was not removed at the time, and she should be afforded time to find an

alternate location. Edwards agreed and went home.

        {¶4}    An hour later, Edwards received another call from his daughters. He and

his son returned to the East High residence. During an altercation, Appellant charged

Edwards scratching him in the face. The police were called to the residence. Appellant

claimed to have been thrown to the ground and choked. Responding police officers

observed the scratch marks on Edwards' face, but observed no visible injuries on

Appellant. Appellant continued to allege Edwards pushed and strangled her during the

altercation.

        {¶5}    Appellant was placed under arrest at the scene. She asked to be taken to

the hospital to have her injuries evaluated.        Patrolman Bartolet did not believe,

according to his training and experience, Appellant was a victim of strangulation, and
Stark County, Case No. 2012CA00223                                                        3


did not observe any physical injury on Appellant’s person. Lieutenant Kevin Moore told

Appellant if her medical examination at the hospital resulted in no finding of injury, she

would be charged with obstructing official business. As a result of the incident, Appellant

was charged with one count of assault, one count of obstructing official business and

one count of menacing.

       {¶6}   A jury trial was held on November 1, 2012. Appellant filed a Rule 29

motion for acquittal following the State's presentation of the evidence, and the trial court

dismissed the menacing charge.        The jury convicted Appellant of the assault and

obstructing official business charges.

       {¶7}   Appellant assigns as error;

       {¶8}   “I. MS. SLOCUM’S CONVICTION FOR ASSAULT WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE, AS HER SELF-DEFENSE CLAIM SHOULD

HAVE BEEN UPHELD.

       {¶9}   “II. MS. SLOCUM’S CONVICTION FOR OBSTRUCTING OFFICIAL

BUSINESS WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE, AS SHE

WAS PRIVILEGED TO REQUEST MEDICAL ATTENTION FOLLOWING THE

ALTERCATION WITH MR. EDWARDS.”

                                                I.

       {¶10} In the first assignment of error, Appellant maintains her conviction for

assault is against the manifest weight of the evidence as her claim of self-defense

should have been upheld.

       {¶11} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of
Stark County, Case No. 2012CA00223                                                        4


witnesses and determine “whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.” State v. Martin (1983), 20 Ohio App.3d 172, 175.

See also, State v. Thompkins, 78 Ohio St.3d 380, 1997–Ohio–52. The granting of a new

trial “should be exercised only in the exceptional case in which the evidence weighs

heavily against the conviction.” Martin at 175.

        {¶12} In State v. Petrone, 5th Dist. 2011CA00067, 2012-Ohio-911, this Court

held,

        {¶13} "To prevail on a common law self defense claim, the offender must

demonstrate that he was not at fault in creating the situation giving rise to the affray; he

had a bona fide belief that he was in imminent danger of death or great bodily harm and

that the only means of escape from such danger was in the use of such force; and he

must not have violated any duty to retreat or avoid the danger. State v. Robbins (1979),

58 Ohio St.2d 74, at 80."

        {¶14} Upon review of the record, the testimony and evidence introduced at trial

indicates Appellant was allowed to remain at the residence until she found an

alternative place to reside, she continued in the altercation with the residents of the

house, and when Mr. Edwards returned with his son, she charged him causing

scratches to his face. We find the jury could have found Appellant failed to demonstrate

she was not at fault in creating the situation, or she had a bona fide belief she was in

imminent danger of death or great bodily harm and the only means of escape was force.

Further, Appellant had a duty to retreat to avoid any alleged danger.
Stark County, Case No. 2012CA00223                                                     5


       {¶15} Accordingly, we find Appellant's conviction for assault was not against the

manifest weight of the evidence.

       {¶16} The first assignment of error is overruled.

                                                   II.

       {¶17} In the second assignment of error, Appellant maintains her conviction for

obstructing official business was against the manifest weight of the evidence as she

was privileged to request medical attention following her altercation with Edwards.

       {¶18} The State concedes if a person is injured under police care, the police are

obligated as a matter of law to seek medical attention on their behalf (Emphasis added).

However, the State maintains the responding officers did not in their experience and

training believe Appellant was injured or needed medical attention.

       {¶19} Appellant was charged with obstructing official business in violation of

R.C. 2921.31, which reads:

       {¶20} "(A) No person, without privilege to do so and with purpose to prevent,

obstruct, or delay the performance by a public official of any authorized act within the

public official's official capacity, shall do any act that hampers or impedes a public

official in the performance of the public official's lawful duties."

       {¶21} Appellant was advised by the responding officers, if the treating doctors at

the hospital reported she had no injuries, she would be charged with obstructing official

business.

       {¶22} Patrolman Bartolet testified at trial,

       {¶23} “Q. Now, you’ve heard her say he tried to choke her out to the point that

she couldn’t breathe at all?
Stark County, Case No. 2012CA00223                                                          6


       {¶24} “A. That’s what she stated.

       {¶25} “Q. Did you take any steps to attempt to verify her statement?

       {¶26} “A. I did.

       {¶27} “Q. What steps did you personally take?

       {¶28} “A. I actually looked for injury to the neck as I stated.         And also for

petechiae in the white of her eyes to see if there was any blood vessels that may have

been popped which would indicate that she had been strangled - - non fatally strangled.

       {¶29} “Q. Did you see any blemish whatsoever on her neck?

       {¶30} “A. I did not. No, sir.

       {¶31} “Q. And nothing in her eyes?

       {¶32} “A. No, sir.

       {¶33} “Q. All right. And you know that she went to the hospital later on, correct?

       {¶34} “A. Yes, sir.

       {¶35} “Q. All right. And nothing at the hospital either?

       {¶36} “A. Nothing at the hospital. As seen by the on duty physician.

       {¶37} “Q. Now, when it - - explain to the - - the Jury, when a cop has to take - -

I’m sorry - - an arrestee goes to the hospital, do the cops just get to say we’ll trust you to

come back here and pick up where we left off?

       {¶38} “A. No, no, sir.

       {¶39} “Q. How does that work?

       {¶40} “A. Can you explain - -explain that again - -ask that again.

       {¶41} “Q. Okay. I’m sorry. When- - when the arrestee, a defendant- -.

       {¶42} “A. Right, defendant- -.
Stark County, Case No. 2012CA00223                                                             7


       {¶43} “Q. Is arrested and then says hey look I need treatment- - I need to go to

the hospital, do you guys just give them a key and say come back to the Alliance Police

Department?

       {¶44} “A. No.

       {¶45} “Q. Let yourself back in when we’re done?

       {¶46} “A. They’re- - they’re in our custody. I’m sorry. They’re in our custody.

We take ‘em up there. We stay with them the entire time. Let them explain to the

doctor what happened. We also have a chance to also explain to the physician what,

you know, if there was any injury and also for them to check for those things as well.

       {¶47} “Q. And by claiming the injury which did not occur, was an officer pulled of

[sic] the street from his duties?

       {¶48} “A. Absolutely, the- - yes, for that entire time- - hours over at the hospital.

       {¶49} “Q. Is the officer able to conduct his normal duties and normal business

affairs while he is pulled off the street to- - to go to the hospital and babysit this- -.

       {¶50} “A. No, sir.      He’s detailed with that and staying with the- - with the

defendant the entire time.

       {¶51} “Q. All right.      And that- - does that obstruct the standard, normal

procedures, hamper and impede a police officer in his ordinary course of duties?

       {¶52} “A. It does, yes, sir.”

       {¶53} Tr. at p. 54-56.

       {¶54} Lieutenant Kevin Moore then testified,
Stark County, Case No. 2012CA00223                                                     8


        {¶55} “Q. What happens when somebody sits at the hospital- - a police officer

sits at the hospital for an hour waiting for somebody to be cleared? Are they available

to respond to calls for you?

        {¶56} “A. No, they’re not. They’re not allowed to respond to any calls cause

they’re tied up with a prisoner.

        {¶57} “Q. How do you make that determination that it was a - - a phantom

injury? Did you personally look at her?

        {¶58} “A. She had no visible injuries that I was able to observe at the scene.

Officer Bartolet, advised me that when she requested to go to the hospital. I advised to

go ahead and take her and told him that if the doctor says that there’s nothing wrong

with her, that we were going to charge her. And we advised her of that before she even

left.

        {¶59} “Q. But she went anyway?

        {¶60} “A. Yes.

        {¶61} “Q. All right. And no injury?

        {¶62} “A. No injuries were reported by the doctors.

        {¶63} “Q. All right. And this is the same Janean Slocum in question, sir?

        {¶64} “A. Yes, it is.

        {¶65} “* * *

        {¶66} “A. [sic] All right. You don’t know if- -you did not know, sir, at the time

Janean was arrested whether she had suffered any injuries or not, correct?

        {¶67} “A. Besides not seeing any visible injuries to Miss Slocum and having

prac- - past incidents with Miss Slocum and dealing with her, no, I did not know if she
Stark County, Case No. 2012CA00223                                                     9


was injured or not. That’s why I warned her that is she insisted on going to the hospital

and she was not injured, and it was determined by the doctor that she was not injured,

that she would be charged.”

       {¶68} Tr. at 73-75.

       {¶69} Based upon the above, we find Appellant's conviction for obstructing

official business is not against the manifest weight of the evidence.

       {¶70} The second assignment of error is overruled.

       {¶71} Appellant's conviction and sentence in the Alliance Municipal Court is

affirmed.

By: Hoffman, P.J.

Wise, J. and

Baldwin, J. concur

                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ John W. Wise _____________________
                                             HON. JOHN W. WISE


                                             s/ Craig R. Baldwin ___________________
                                             HON. CRAIG R. BALDWIN
Stark County, Case No. 2012CA00223                                                10


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                               :
                                            :
       Plaintiff-Appellee                   :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
JANEAN R. SLOCUM                            :
                                            :
       Defendant-Appellant                  :         Case No. 2012CA00223


       For the reasons stated in our accompanying Opinion, Appellant's conviction and

sentence in the Alliance Municipal Court is affirmed. Costs to Appellant.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ John W. Wise _____________________
                                            HON. JOHN W. WISE


                                            s/ Craig R. Baldwin___________________
                                            HON. CRAIG R. BALDWIN